                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

CHRISTOPHER THOMPSON,               )
                                    )
                     Plaintiff,     )
v.                                  )               Case No. 17-3203-HLT-KGG
                                    )
OLUWATOSIN ORUNSOLU, et al.,        )
                                    )
               Defendants.          )
___________________________________ )

                    MEMORANDUM & ORDER ON
              DEFENDANTS’ MOTION TO STAY DISCOVERY

      Now before the Court is Defendants’ Motion to Stay Discovery. (Doc. 23.)

For the reasons set forth below, the undersigned Magistrate Judge GRANTS

Defendants’ motion.

                                 BACKGROUND

      Plaintiff, who is incarcerated at the El Dorado Correctional Facility, alleges

that his Eighth Amendment rights were violated when Defendant Orunsolu used

excessive force, exposing Plaintiff to secondhand pepper spray used on his

cellmate. Plaintiff also alleges that his Fourteenth Amendment rights were

violated by Defendants Bos, Smith, Schnurr, and Norwood, who Plaintiff contends

relied on false disciplinary reports to keep him “in the hole.”

      Currently pending before the District Court is the dispositive motion filed by

Defendants, which argues, in part, that Defendants are entitled to qualified
immunity. (Doc. 21.) Defendants have filed the present motion (Doc. 23) seeking

an Order staying discovery pending a ruling by the District Court on the pending

dispositive motion.

                                    DISCUSSION

      It is the general policy of this District not to stay discovery, notwithstanding

the existence of pending dispositive motions. Wolf v. United States, 157 F.R.D.

494, 495 (D.Kan.1994). Four exceptions to this policy have been recognized:

             (1) the case is likely to be finally concluded via the
             dispositive motion; (2) the facts sought through discovery
             would not affect the resolution of the dispositive motion;
             (3) discovery on all issues posed by the complaint would
             be wasteful and burdensome; or (4) the dispositive
             motion raises issues as to the defendant’s immunity from
             suit.

Citizens for Objective Public Educ. Inc. v. Kansas State Bd. of Educ., No.

1304119–KHV, 2013 WL 6728323, *1 (D. Kan. Dec.19, 2013); see also Kutilek v.

Gannon, 132 F.R.D. 296, 297–98 (D. Kan. 1990). The decision whether to stay

discovery rests in the sound discretion of the Court. Clinton v. Jones, 520 U.S.

681, 706, 117 S.Ct. 1636, 137 L.Ed.2d 945 (1997); see also Kutilek, 132 F.R.D. at

297; American Maplan. Corp. v. Heilmayr, 203 F.R.D. 499, 501 (D. Kan. 2001)

(stating that a magistrate's non-dispositive pretrial orders are subject to a

deferential, “clearly erroneous” standard).
      As discussed above, a motion is pending before the District Court in which

Defendants argue, in part, that Plaintiff’s Complaint should be dismissed based on

Defendants’ qualified immunity. (See Doc. 21.) The “[m]ost notable” and “well-

established” exception to the general rule against staying a case exists “when the

party requesting stay has asserted absolute or qualified immunity through a

dispositive motion.” Garrett’s Worldwide Enterprises, LLC, et al. v. U.S., No. 14-

2281-JTM, 2014 WL 7071713, at *1 (D. Kan. Dec. 12, 2014). When this occurs,

“a stay of discovery is appropriate pending a ruling on the immunity issue.” Id.

      Plaintiff responds by requesting that the Court deny the motion in order to

“grant [him] a fair chance to gain favorable information.” (Doc. 35.) The Court

finds that Plaintiff has not made a sufficient showing that any information to be

sought via discovery would be helpful to the determination of the immunity issues

contained in Defendant’s dispositive motion. Should Plaintiff’s claims survive the

dispositive motion, discovery will then proceed, allowing Plaintiff the opportunity

to seek “favorable information.” As such, Defendants’ requested stay is

GRANTED.



      IT IS THEREFORE ORDERED that Defendants’ Motion to Stay

Discovery (Doc. 20) is GRANTED.

      IT IS SO ORDERED.
Dated at Wichita, Kansas, on this 17th day of December, 2018.


                               S/ KENNETH G. GALE
                               KENNETH G. GALE
                               United States Magistrate Judge
